ITEMID: 001-96894
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: PENTTINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Eero Penttinen, is a Finnish national who was born in 1949 and lives in Haapajärvi. The Finnish Government (“the Government”) were represented by their Agent, Mr Arto Kosonen of the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant, an engineer with a university degree, applied for the post of building inspector in the municipality of Tuusula. On 4 March 2003 a Mr J., a building engineer, was appointed.
On 15 March 2003 the applicant applied for rectification, which was rejected by the Municipal Environmental and Building Board (ympäristö- ja rakennuslautakunta, miljö- och byggnadsnämnden) on 6 May 2003.
On 2 June 2003 the applicant appealed. On 14 September 2004 the Helsinki Administrative Court (hallinto-oikeus, förvaltningsdomstolen) overturned the decision, finding that the appointment procedure had been flawed by the fact that the applicant had not been among those candidates invited to an interview.
On 19 October 2004 the municipality appealed. On 22 November 2004 the applicant replied to the appeal. The municipality filed a second set of representations.
On 1 December 2006 the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen) overturned the lower court’s decision. It held that the fact that, of the twenty persons who had applied for the post, only five had been interviewed did not disclose any partiality in the preparation of the case. Nor did it find that there were such differences between the applicant and Mr J. that the Municipal Environmental and Building Board could be considered to have gone beyond its margin of appreciation when appointing the latter to the post. It had not transpired that the decision not to appoint the applicant could have been based on his age, as alleged by the applicant.
The applicant applied for the post of building inspector in the municipality of Virrat. On 7 October 2003 a Mr H., a building engineer, was appointed.
On 23 October 2003 the applicant applied for rectification, which was rejected by the Municipal Environmental Board (ympäristölautakunta, miljönämnden) on 11 November 2003.
On 24 November 2003 the applicant appealed. On 28 February 2005 the Hämeenlinna Administrative Court rejected the appeal, finding that there were no such differences between the applicant and Mr H. that the Municipal Environmental Board could be considered to have gone beyond its margin of appreciation when appointing the latter to the post.
On 8 March 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of building inspector/master builder in the municipality of Sysmä. On 13 October 2003 a Mr H., an engineer with a university degree, was appointed by the Municipal Executive Board (kunnanhallitus, kommunalstyrelsen).
On 23 October 2003 the applicant applied for rectification, which was rejected by the Municipal Executive Board on 27 October 2003.
On 3 November 2003 the applicant appealed. On 18 March 2005 the Kouvola Administrative Court rejected the applicant’s appeal.
On 5 April 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of building inspector in the municipality of Sahalahti. On 11 December 2003 a Mr P., an engineer, was appointed by the Municipal Council (kunnanvaltuusto, kommunalfullmäktige).
On 5 January 2004 the applicant appealed. On 28 February 2005 the Hämeenlinna Administrative Court overturned the decision insofar as a Ms S. and a Mr K. had been given priority over the applicant in the event that Mr P. did not accept the post.
On an unspecified date the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of deputy to the building inspector in the municipality of Paimio. On 25 November 2003 a Ms U., a master builder, was appointed.
On 8 December 2003 the applicant applied for rectification, which was rejected by the Municipal Environmental Board on 5 February 2004.
On 17 February 2004 the applicant appealed. On 7 March 2005 the Turku Administrative Court rejected the appeal.
On 14 March 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of building inspector in the municipality of Mynämäki. On 9 February 2004 a Ms H., a building engineer, was appointed by the Municipal Executive Board.
On an unspecified date the applicant applied for rectification, which was rejected by the Municipal Executive Board on 23 February 2004.
On an unspecified date the applicant appealed. On 7 March 2005 the Turku Administrative Court rejected the appeal.
On 14 March 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of building inspector in the municipality of Pertteli. On 26 January 2004 a Mr L., an engineer, was appointed by the Municipal Executive Board.
On an unspecified date the applicant applied for rectification, which was rejected by the municipal executive board on 23 February 2004.
On an unspecified date the applicant appealed. On 7 March 2005 the Turku Administrative Court rejected the appeal.
On 21 March 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of city engineer in the municipality of Kauhajoki. On 8 March 2004 a Mr V., a building engineer, was appointed by the Municipal Council.
On an unspecified date the applicant appealed. On 22 April 2005 the Vaasa Administrative Court rejected the appeal.
On 16 May 2004 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of technical director in the municipality of Keminmaa. On 29 January 2004 a Mr R., an engineer with a university degree, was appointed by the Municipal Council.
On an unspecified date the applicant appealed. On 29 November 2004 the Rovaniemi Administrative Court overturned the decision, finding that the appointment procedure had been flawed by the fact that the applicant had not been among those candidates invited to an interview.
On unspecified dates Mr R. and the municipality appealed. On 1 December 2006 the Supreme Administrative Court overturned the lower court’s decision. It held that the fact that, of the fourteen persons who had applied for the post, only four had been interviewed did not disclose any partiality in the preparation of the case. Nor did it find that there were such differences between the applicant and Mr R. that the municipal board could be considered to have gone beyond its margin of appreciation when appointing the latter to the post. It had not transpired that the decision not to appoint the applicant could have been based on his age, as alleged.
The applicant applied for the post of building inspector in the municipality of Naantali. On 10 May 2004 a Mr K., a building engineer, was appointed by the Municipal Executive Board.
On an unspecified date the applicant applied for rectification, which was rejected by the Municipal Executive Board on 21 June 2004.
On an unspecified date the applicant appealed. On 7 March 2005 the Turku Administrative Court rejected the appeal.
On 16 March 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of building inspector in the municipality of Mänttä. On 9 August 2004 a Mr K., a building engineer, was appointed by the Municipal Executive Board.
On an unspecified date the applicant applied for rectification, which was rejected by the Municipal Executive Board on 6 September 2004.
On an unspecified date the applicant appealed. On 30 November 2004 the Hämeenlinna Administrative Court rejected the appeal.
On 5 December 2004 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
The applicant applied for the post of technical director in the municipality of Nakkila. On 27 September 2004 a Mr K., a building engineer, was appointed by the Municipal Council.
On an unspecified date the applicant appealed. On 5 April 2005 the Turku Administrative Court rejected the appeal.
On 11 April 2005 the applicant appealed further. On 1 December 2006 the Supreme Administrative Court rejected the appeal, endorsing the lower court’s reasons.
